Citation Nr: 0333532	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date, prior to June 1, 2000, for 
the grant of a 60 percent evaluation for post operative (PO) 
lumbar spine herniated nucleus pulposus (HNP) to include 
clear and unmistakable error (CUE) in Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions in October 
1980 and October 1983.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to June 
1980.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas.  The RO 
granted entitlement to an increased evaluation of 60 percent 
for PO lumbar spine HNP effective June 1, 2000.  

The Board notes that in his substantive appeal filed in April 
2002 the veteran requested a Travel Board hearing at the 
VARO.

In late April 2002 he submitted a written signed document 
withdrawing his request for a Travel Board hearing and 
requesting instead a hearing before a hearing officer at the 
RO.

In July 2002 the veteran and his wife provided oral testimony 
before a Decision Review Officer at the RO.  The hearing 
transcript is on file.


FINDINGS OF FACT

1.  In an October 1980 rating decision the RO granted 
entitlement to service-connection for PO lumbar spine HNP 
evaluated as 20 percent disabling from June 15, 1980, the day 
following separation from active duty.

2.  In October 1983 the RO confirmed and continued the 20 
percent evaluation for PO lumbar spine HNP based on the 
evidence of record.



3.  The correct facts as they were known at the time of the 
unappealed October 1980 and October 1983 RO rating decisions 
were before the adjudicators.

4.  The statutory and regulatory provisions extant at the 
time of the RO rating decisions in October 1980 and October 
1983, were correctly applied and it has not been shown 
otherwise.

5.  The unappealed RO rating decisions in October 1980 and 
October 1983 did not contain any kind of error of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.

6.  On August 2, 2000, the veteran submitted a claim of 
entitlement to an increased evaluation for PO lumbar spine 
HNP. 

7.  The RO granted an increased evaluation of 60 percent for 
PO lumbar spine HNP effective June 1, 2000, the date a 
private medical record first demonstrated an increase in the 
service-connected low back disability.  

8.  Prior to June 1, 2000, the record is absent any informal 
or formal application for an increased rating for PO lumbar 
spine HNP.  


CONCLUSION OF LAW

The criteria for an effective date, prior to June 1, 2000, 
for the grant of an increased evaluation of 60 percent for PO 
lumbar spine HNP, based on CUE in the October 1980 and 
October 1983 RO rating decisions have not been met.  38 
U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 
3.105(a), 3.400(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an October 27, 1980 rating decision the RO granted 
service-connection for PO lumbar spine HNP evaluated as 20 
percent disabling under Diagnostic Code 5293 effective from 
June 15, 1980, the day following separation from service.  

The October 1980 RO rating decision was based upon pertinent 
low back findings in the service medical records and an 
August 1980 VA orthopedic examination.

A January 1980 physical examination report for separation 
from service shows the veteran was unable to do heel and toe 
walk secondary to low back pain nor was he able to touch his 
toes secondary to low back pain.  Deep tendon reflexes were 
decreased in the left Achilles.  Diagnosis was degenerative 
disc disease.  A medical history of back pain and leg cramps 
associated with HNP with repair in 1979 was reported.  

An August 1980 VA orthopedic examination report shows as 
medical history that the veteran developed onset of pain in 
the low back area in 1975 with radiating pain into the left 
extremity.  In 1979 he underwent surgery for ruptured disc 
with no further operations.  

On VA examination the stood with dorsal spine in midline.  
There was no kyphosis or scoliosis.  Range of motion of the 
lumbar spine was free and within normal limits.  There was no 
muscle spasm along the dorsal or lumbar spine.  Leg lengths 
were equal.  Straight leg raising on the right was to 80 
degrees.  No radiating pain in the right lower extremity was 
noted.  Straight leg raising on the left was to 60 degrees 
with pain produced in the low back, radiating into the left 
buttock and down the posterior aspect of the left thigh.

Crossed leg test on the right was accomplished without 
discomfort.  Crossed leg test on the left was accomplished 
with pain in the low back, with radiating pain into the left 
buttock and left posterior thigh.  The veteran was able to 
assume a sitting position with his legs extended and had no 
radiating pain into either lower extremity.  He complained of 
tightness in the low back area. 

Knee jerks were present and equal bilaterally.  The left 
ankle jerk was absent.  There was diminished sensation to pin 
prick along the lateral aspect of the left lower leg.  There 
was diminished sensation to pin prick on the medial aspect of 
the right lower leg.  He could stand on his heels of both 
feet.  He could do deep knee bends and come to an erect 
position without assistance.  

Pertinent diagnosis was residuals of PO lumbar spine HNP.  An 
x-ray report of the lumbar spine showed the curvature and 
alignment was normal.  The disc spaces, vertebral bodies and 
their appendages appeared intact.  There was residual 
pantopaque in the spinal canal and radiopaque sutures in the 
soft tissues posteriorly at the lumbosacral junction.  

The veteran was notified of the October 27, 1980 RO rating 
decision but did not file an appeal.  

In August 1983 the veteran filed a reopened claim of 
entitlement to an increased evaluation for PO lumbar spine 
HNP.

Evidence received in support of his reopened claim consisted 
of VA outpatient treatment records dated between 
approximately August 1980 to August 1983.  In September 1980 
he requested medication and a transcutaneous electrical nerve 
stimulating (TENS) unit for low back pain.  On objective 
examination tenderness was noted over T10-12.   No tenderness 
was noted over a scar.  The examination was negative for 
sciatic notch tenderness or muscle spasm.  Heel and toe walk 
was normal.  Motor testing was normal.  Sensory testing 
revealed some numbness in the left lower extremity.  

In December 1981 the veteran complained of low back pain.  
The lumbosacral spine demonstrated full range of motion 
without tenderness.  Heel-toe walk was normal.  Straight leg 
raising was normal.  Sensory testing was intact to pin prick.  

In January 1982 the veteran noted improvement although some 
left sided low back pain with left calf pain on walking was 
present.  The numbness had resolved.  He felt comfortable 
with medications.  

The other medical records essentially showed treatment for 
hypertension.

In an October 1983 rating decision the RO confirmed and 
continued the 20 percent rating for the low back disability.  
The RO  notified the veteran of the decision, but he did not 
file a timely appeal therefrom.

The record is nonrevealing until the veteran's reopened claim 
for an increased evaluation received by the RO on August 2, 
2000.  Also submitted at that time were private medical 
records dated between approximately June 1, 2000 and June 29, 
2000.

A November 2000 VA orthopedic examination is of record.

In June 2001 the RO granted an increased evaluation of 60 
percent for PO lumbar spine HNP effective from June 1, 2000.  
The June 1, 2000 effective date was obtained from a June 1, 
2000 private MRI report.  

In July 2002 the veteran and his wife attended a hearing 
before a hearing officer at the RO.  The hearing transcript 
is on file.  He noted after separation from service he 
received treatment for back symptoms through VA.  He was 
given medication for back pain and muscle relaxants as well 
as follow-up tests and examinations.  The veteran recalled 
having radiating lower extremity pain with sciatic nerve 
involvement.  He was guarded on range of motion testing.  


He noted that despite his back pain he was able to work as he 
chose a vocation in the field of computers which enabled him 
to maintain sedentary employment.  His employers accommodated 
him by providing ergonomic chairs.  He noted that since his 
back surgery in 1979 he had had severe back pain.  

The veteran noted having periods of physical therapy for back 
symptoms in the military before surgery and again in November 
2000.  He noted obtaining a TENS Unit from VA in 1980 and 
used it three or four times a week for a number of years.  He 
noted he was claiming entitlement to a 60 percent rating for 
service-connected low back disability retroactive to June 15, 
1980 based on CUE in prior RO rating decisions.  


Criteria 

In October 1980 and October 1983 the RO denied entitlement to 
a disability evaluation greater than 20 percent for PO lumbar 
spine HNP.  When an issue has been previously denied by the 
RO, such claim may not be reopened and allowed in the absence 
of new and material evidence. 38 U.S.C.A. §§ 5108, 7105 (West 
1991) (formerly 38 U.S.C.A. § 4005); 38 C.F.R. § 3.156(a) 
(2003).

The effective date of an evaluation and entitlement of an 
award of pension compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400.  The effective date of compensation based on new and 
material evidence received after a final disallowance, is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii)(2003).

The date of an award of increased compensation is the 
earliest date as of which it is factually determined that an 
increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 C.F.R. § 3.151 (2002). 
A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation. Id. 38 C.F.R. § 
3.151(a) (2003).

In accordance with 38 C.F.R. § 3.157(b)(1(2003) the date of 
outpatient or hospitalization examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.

Evidence from a private physician or lay man will be the date 
of receipt of such evidence when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits. 38 C.F.R. § 3.157(b)(2) (2003).

When evidence is received from State and/or other 
institutions submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by VA of examination 
reports, clinical records and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions or 
other Government hospitals. 38 C.F.R. § 3.157(b)(3)(2003).

In a precedent opinion the VA General Counsel held the 
following:

Pursuant to 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2), where a veteran files a claim for increased 
rating alleging an increase in disability within one year 
prior to receipt by VA of the claim and a VA examination or 
other medical evidence subsequently submitted substantiates 
an increase in disability, the effective date of the award of 
increased disability compensation is the date as of which it 
is ascertainable based on all of the evidence of record that 
the increase occurred.

Section 3.400(q)(1)(i) of Title 38, Code of Federal 
Regulations is applicable to a claim for increased rating 
based upon new and material evidence submitted prior to 
expiration of the appeal period or before an appellate 
decision is issued.

When new and material evidence is submitted with in the 
appeal period or prior to an appellate decision with regard 
to a claim for increased rating, the effective date for any 
increased rating is the date on which the facts established 
the increase in disability occurred or the date of the 
original claim for increase, whichever is later. However, if 
the facts establish that the veteran's disability increased 
within one year prior to receipt by VA of the original claim 
for increased rating, the effective date of the increase is 
the date on which the increase in disability occurred. 
VAOPGCPREC 12-98.

The United States Court of Appeals for Veterans Claims (CAVC) 
held in Servello v. Derwinski, 3 Vet. App. 196 (1992), that 
the Board must look at all the communications that can be 
interpreted as a claim for increased rating, as well as all 
the evidence of record and determine the earliest date as of 
which, within the year prior to the claim, the increase in 
disability was ascertainable.  Regulatory provisions 
expressly stipulate that the effective date for an evaluation 
and award of a claim for increase shall be fixed in 
accordance with the facts found, and is the earliest date of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(2).

The CAVC has held that evidence in a claimant's file which 
demonstrates that an increase in a disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues.  See Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992); Hazzard v. Brown, 4 Vet. App. 254, 258 
(1993).

Error in the prior RO rating adjudication of a claim exists 
when, for example, the correct facts, as they were known at 
the time, were not before the adjudicator, or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992).

CUE is the type of error which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
it is error which is undebatable, so that it can be said that 
reasonable minds can only conclude that the original decision 
was fatally flawed at the time it was made.  Russell, 3 Vet. 
App. at 313-314.

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314.

In Thompson v. Brown, 1 Vet. App. 251 (1991), the CAVC held 
that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not to be of the type of administrative 
reversible error under 38 C.F.R. § 3.105(a).

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find the VA committed administrative 
error during the adjudication process. Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robbie v. Derwinski, 
1 Vet. App. 612, 614-615 (1991).

In order to assert a valid claim of CUE, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc).

The CAVC proposed a three-pronged test to determine whether 
CUE is present in a prior determination:

(1) either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,

(2) the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and
(3) a determination that there was CUE based upon the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 342, 
242, 245 (1994) quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

Also, if a claimant wishes to raise CUE, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be CUE 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The CAVC has held that VA's breach of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000).

The regulations in effect at the time of the unappeald RO 
rating decisions in October 1980 and October 1983 essentially 
remained unchanged through June 1, 2000.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.

38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  


38 C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The veteran has been rated continuously under Diagnostic Code 
5293.  The 20 percent rating was in effect from June 15, 1980 
through May 31, 2000.  Diagnostic Code 5293 during the 
pertinent period in issue provides as follows:

Intervertebral disc syndrome:  Pronounced; with persistent 
symptoms compatible with sciatic  neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings  appropriate to 
site of diseased disc, little intermittent  
relief.......................................................
..... 60 percent.  
Severe; recurring attacks, with intermittent 
relief.................... 40 percent.  Moderate; recurring 
attacks...................................................... 
20 percent.

Other possible provisions of the Rating Schedule under which 
the veteran may be evaluated include the following:

For lumbosacral strain under Diagnostic Code 5295:  Severe 
impairment; with listing of whole spine to opposite side, 
positive  Goldthwaite's sign, marked limitation of forward 
bending in  standing position, loss of lateral motion with 
osteo- arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion warrants 40 percent.  With muscle spasm on 
extreme forward bending, loss of lateral  spine motion, 
unilateral, in standing position warrants 20 percent.  Id.

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 20 percent evaluation is warranted for 
moderate limitation of motion.  For severe limitation of 
motion a 40 percent evaluation is warranted.  Id.


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Importantly, the Board is cognizant of the fact that the 
provisions of the VCAA are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001). Therefore, the 
holding in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
has no application in this case.

The veteran's claim of entitlement to an earlier effective 
date for the grant of an increased evaluation for service-
connected low back disability primarily based on CUE in the 
unappealed October 1980 and October 1983 RO rating decisions 
need not be remanded for further adjudication pursuant to the 
VCAA.


Earlier Effective Date Based on CUE

The Board notes that the veteran's primary argument appears 
to merely represent a request for readjudication of the claim 
on the merits addressed by the RO in October 1980 and October 
1983.  This is not the purpose of a review based upon CUE.  
The Board points out that a review for CUE in a prior RO 
rating decision must be based on the record and the law that 
existed when that decision was made.  The doctrine of 
reasonable doubt is not applicable to claims of CUE in prior 
RO rating decisions.

Also, the veteran's arguments of CUE in the RO's October 1980 
and October 1983 rating decisions which refer to medical 
findings or other documents dated thereafter are irrelevant 
and not for consideration with respect to the current claim. 

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the RO decision challenged, there has been a change in the 
interpretation of the statute or regulation.

The Board points out that the CAVC's determinations in such 
cases as Colvin v. Derwinski, 1 Vet. App. 171 (1991) were not 
in existence in October 1980 and October 1983.  The CAVC 
itself was not in existence.  Rather, the panel of the RO 
rating board that reviewed the claim in October 1980 and 
October 1983 included a medical member whose expertise was 
part of the decision making process.

Focusing on the available evidence on file at the time of the 
October 1980 rating decision, the Board notes that the RO 
liberally construed the medical evidence of low back 
disability as more nearly approximating moderate recurring 
attacks of intervertebral disc syndrome.  The record was 
without competent medical evidence showing severe or 
pronounced intervertebral disc syndrome.  

Alternatively, the record was absent evidence of greater 
disability under Diagnostic Code 5292 for limitation of 
motion of the lumbar spine or Diagnostic Code 5295 for 
lumbosacral strain.  


In other words, the competent medical evidence lacked 
objective evidence demonstrating more than moderate 
limitation of motion of the lumbar spine or lumbosacral spine 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  In other 
words, there was no evidence of severe disablement which 
would have warranted a 40 percent evaluation under either 
Diagnostic Code 5292 or 5295.

The available evidence on file at the time of the October 
1983 rating decision revealed a continuation of no more than 
moderate inetrevertebral disc syndrome.  

The clinical evidence in October 1980 and October 1983 was 
consistent with and supported the finding that the entire 
evidentiary record clearly established the fact that the 
overall symptoms of PO lumbar spine HNP were adequately 
contemplated within the 20 percent evaluation based on 
moderate impairment with recurrent attacks under Diagnostic 
Code 5293.  

It is readily apparent that the RO's action was within the 
bounds of sound judgmental discretion, regardless of whether 
or not some adjudicators might have reached a different 
result.  All clinical data were before the RO when it 
considered the case.  

The pertinent symptoms expressed or manifested represented no 
more than a continuation of a static disability picture.  
Moreover, the pertinent medical evidence of record 
contemporaneous with the RO's October 1980 and October 1983 
rating decisions was without any competent medical finding of 
significant employability impairment attributed to service-
connected PO lumbar spine HNP.  The veteran at that time was 
not shown to have contended otherwise.

Clearly, veteran's arguments merely dispute the weighing and 
evaluation of the evidence that cannot form a valid basis for 
CUE in the prior RO rating decisions of October 1980 and 
October 1983.



The Board notes that the veteran's claim fails to cite any 
pertinent laws, regulations or controlling case law that was 
not followed by the RO in October 1980 and/or October 1983.  
In this regard it is noted that nonspecific allegations of 
failure to follow regulations or failure to give due process 
or any other general non-specific allegations of error are 
insufficient to satisfy the requirement of CUE.

Clearly, the correct facts of record as they were known at 
the time of the RO's October 1980 and October 1983 rating 
decisions failed to demonstrate undebatable symptomatology 
required for a disability rating at any level greater than 20 
percent.

The Board notes that the substance of the veteran's argument 
appears to be based on disagreement as to the evaluation of 
the evidence and how the relevant facts were weighed by the 
RO in October 1980 and October 1983.  

The Board points out that any argument based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," does not 
give rise to the level of CUE as that term has come to be 
defined.

Importantly, the Board notes that the United States Court of 
Appeals for Veterans Claims (CAVC) has held that VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  See Tetro v. Gober, 14 Vet. 
App. 100, 109 (2000).

Clearly, the statutory and regulatory provisions extant at 
the time of the RO decisions in October 1980 and October 1983 
were correctly applied and it has not been otherwise shown.  
Moreover, the facts as they were known at the time of the RO 
decisions in October 1980 and October 1983 were correct and 
it has not been shown otherwise.  All pertinent documentary 
evidence was considered by the RO in October 1980 and October 
1983, and no relevant document or law and regulation was 
overlooked.

The correct facts as stated in this case as they were known 
to the RO in October 1980 and October 1983, lack evidence of 
an error such that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.

After review of the evidence of record, the Board concludes 
that the veteran has not set forth allegations that would 
support a conclusion that there was CUE within the October 
1980 and October 1983 decisions.  He has not set forth any 
basis for a finding of error or any indication why the result 
of these decisions would have been different but for an 
alleged error.

Accordingly, the October 1980 and October 1983 rating 
decisions are final. U.S.C.A. §§ 5108, 7105 (West 1991) 
(formerly 38 U.S.C.A. § 4005); 38 C.F.R. § 3.156(a).  
Importantly, new and material evidence was not received prior 
to the expiration of the appeal period.  See, Muehl v. West, 
13 Vet. App. 159, 161-62 (1999).  

In fact, the record is nonrevealing until the RO liberally 
granted a 60 percent rating for PO lumbar spine HNP effective 
June 1, 2000, based on the veteran's reopened claim for 
increased disability of the low back received by the RO on 
August 2, 2000.  The RO interpreted a June 1, 2000 medical 
record as first factually showing an ascertainable increase 
in service-connected low back disability productive of a 
pronounced intervertebral disc syndrome of the lower back 
area warranting a 60 percent evaluation.

Importantly, prior to June 1, 2000, the record lacks 
pertinent evidence suggestive of either an informal or formal 
claim for an increased evaluation for the subject service-
connected low back disability.

The RO liberally construed reasonable doubt in the veteran's 
favor by assigning June 1, 2000, as the effective date for 
the grant of the increased 60 percent evaluation.


ORDER

Entitlement to an effective date, prior to June 1, 2000, for 
the grant of a 60 percent evaluation for PO lumbar spine HNP, 
based on CUE in RO rating decisions in October 1980 and 
October 1983, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



